As filed with the Securities and Exchange Commission on March 31, 2010 1933 Act Registration No. 333-68105 1940 Act Registration No. 811-09121 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 24 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 26 [X] JNL VARIABLE FUND LLC (Exact Name of Registrant as Specified in Charter) 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 338-5801 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) with a copy to: Susan S. Rhee, Esq. Jorden Burt LLP JNL Variable Fund LLC 1025 Thomas Jefferson Street, N.W. Vice President, Counsel & Secretary Suite 400 East 1 Corporate Way Washington, D.C. 20007 Lansing, Michigan 48951 Attn: Gary Cohen (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 29, 2010 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on pursuant to paragraph (a)(2) of Rule 485 [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 24, is to designate a new effective date of the Post-Effective Amendment No. 23, which was filed on March 2, 2010 (Accession No. 0001072428-10-000010). Parts A, B and C of Post-Effective Amendment No. 23 are unchanged and hereby incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Fund certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment under rule 485(b)(1)(iii) under the Securities Act and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Lansing and the State of Michigan on the 31st day of March, 2010. JNL VARIABLE FUND LLC By: /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel, and Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment has been signed below by the following persons in the capacities and on the date indicated. /s/ Michael Bouchard by Susan S. Rhee* Michael Bouchard Manager March 31, 2010 /s/ William Crowley by Susan S. Rhee* William Crowley Manager March 31, 2010 /s/ Dominic D’Annunzio by Susan S. Rhee* Dominic D’Annunzio Manager March 31, 2010 /s/ Michelle Engler by Susan S. Rhee* Michelle Engler Manager March 31, 2010 /s/ James Henry by Susan S. Rhee* James Henry Manager March 31, 2010 /s/ Daniel W. Koors by Susan S. Rhee* Daniel W. Koors Vice President, Chief Financial Officer and Treasurer March 31, 2010 /s/ Richard D. McLellan by Susan S. Rhee* Richard D. McLellan Manager March 31, 2010 /s/ Mark D. Nerud by Susan S. Rhee* Mark D. Nerud President and Manager March 31, 2010 /s/ William R. Rybak by Susan S. Rhee* William R. Rybak Manager March 31, 2010 /s/ Patricia A. Woodworth by Susan S. Rhee* Patricia A. Woodworth Manager March 31, 2010 * By Susan S. Rhee, Attorney In Fact
